Doerr, J. (dissenting).
I agree with the majority that indiscriminate dissemination of Grand Jury minutes and proceedings should not be permitted and that generally such disclosure lies in the sound discretion of the court. However, I would not interpret GPL 190.25 (subd 4) and the function of a Special Assistant Attorney-General appointed pursuant to subdivision 8 of section 63 of the Executive Law as narrowly as have my colleagues.
Section 3 of article IV of the New York State Constitution commands that the Governor "shall take care that the laws are faithfully executed.” Subdivision 8 of section 63 of the Executive Law in pertinent part provides: "Whenever in his judgment the public interest requires it, the attorney-general may, with the approval of the governor, and when directed by the governor, shall, inquire into matters concerning the public peace, public safety and public justice. * * * The attorney-general, his deputy, or other officer, designated by him, is empowered to subpoena witnesses, compel their attendance, examine them under oath before himself or a magistrate and require that any books, records, documents or papers relevant or material to the inquiry be turned over to him for inspection, examination or audit, pursuant to the civil practice law and rules. * * * It shall be the duty of all public officers, their deputies, assistants and subordinates, clerks and employees, and all other persons, to render and furnish to the attorney-general, his deputy or other designated officer, when requested, all information and assistance in their possession and within their power. * * * Any officer participating in such inquiry and any person examined as a witness upon such inquiry who shall disclose to any person other than the governor or the attorney-general the name of any witness examined or any information obtained upon such inquiry, except as directed by the governor or the attorney-general, shall be guilty of a misdemeanor.”
While the historical backdrop of subdivision 8 of section 63 of the Executive Law noted by the majority indicates a unique genesis, the Legislature has never proposed repeal and in fact *231its general application has long been sanctioned by the Court of Appeals. Although the issue is now moot, since Judge Meyer has seen the Grand Jury minutes of the Attica investigation and the Governor has seen the two challenged volumes of the Meyer Report, there would appear to be sufficient statutory authority to justify that which has already been accomplished (see People v Behan, 37 Misc 2d 911).
The traditional secrecy of Grand Jury minutes has long been dictated by statute and public policy. Neither is sacrosanct.
CPL 190.25 at the time the Governor decided to seek the release of volumes 2 and 3 provided: "4. Grand jury proceedings are secret, and no grand juror or other person specified in subdivision three may, except in the lawful discharge of his duties or upon written order of the court, disclose the nature or substance of any grand jury testimony, or any decision, result or other matter attending a grand jury proceeding. For the purpose of assisting the grand jury in conducting its investigation, evidence obtained by a grand jury may be independently examined by the district attorney, members of his staff, police officers specifically assigned to the investigation, and such other persons as the court may specifically authorize. Such evidence may not be disclosed to other persons without a court order.” A careful reading of the statute indicates a prohibition against certain named persons from disclosing the nature or substance of any Grand Jury testimony without court order except when acting in the lawful discharge of their duties. The persons encompassed in the statutory language while including District Attorneys did not include the Governor (CPL 190.25, subd 3).
It is not necessary to decide whether the Governor was free to release volumes 2 and 3 because he did in fact make application to the court for a judicial determination of the propriety of the release of volumes 2 and 3 and the conditions of such release (see Gaynor v Rockefeller, 21 AD2d 92, 98, affd 15 NY2d 120, 131; People ex rel. Broderick v Morton, 156 NY 136, 144-145; Vanilla v Moran, 188 Misc 325, affd 272 App Div 859, affd 298 NY 796). However, I would read the statute as allowing disclosure of the nature and substance of Grand Jury testimony by the Attorney-General or his deputy who possesses the powers and authority of a District Attorney (Executive Law, § 63, subd 2) not indiscriminately but when acting in the lawful discharge of his duties (Mulroy v Carey, 58 AD2d *232207, affd 43 NY2d 819). The Meyer Report was not prepared for the Special Grand Juries conducting the Attica investigation. It was generated independently by executive action, in the face of charges made by a former Assistant Attorney-General who worked on the Attica investigation that there had been a cover-up in that no law enforcement or correction personnel were being indicted. Of considerable importance to the issue being decided, the Wyoming County Special Grand Juries conducting the Attica investigation have long since been disbanded. All criminal prosecutions have been terminated and no disciplinary proceedings against any person or persons are pending or contemplated despite the fact that the Grand Jury minutes were given to the Department of Correction and the State Police for such possible action pursuant to court order (Matter of Scotti,. 53 AD2d 282). Public policy favors secrecy of Grand Jury proceedings. However, when the reasons for maintaining secrecy have ceased to operate, revelations of the Grand Jury’s doings which justice demands, may be made (People ex rel. Hirschberg v Board of Supervisors, 251 NY 156, 170; see, also, 8 Wigmore, Evidence [McNaughton rev, 1961], § 2363).
The decisional authority for breaking the secrecy of Grand Jury minutes is well stated in People v Di Napoli (27 NY2d 229, 234): "We start with the proposition that secrecy of grand jury minutes is not absolute. * * * Firmly settled is the rule that determination of the question whether disclosure should be permitted is addressed to, and rests in, the trial judge’s discretion [cases cited]. In exercising this discretion, the court must balance the competing interests involved, the public interest in disclosure against that in secrecy.”
Among the succinct reasons for maintaining Grand Jury secrecy spelled out in People v Di Napoli (supra, p 235), reliance on "(5) assurance to prospective witnesses that their testimony will be kept secret so that they will be willing to testify freely” must be kept in perspective. To assume this means that large or even significant numbers of people, otherwise unknown to prosecutors, voluntarily came forward in the course of Grand Jury investigations to offer evidence of the commission of a crime is simply not realistic. People testify before Grand Juries because they are victims of a crime or the prosecution asks them or subpoenas them, oftentimes with an offer of immunity. This latter emphasizes, in many cases, the reluctance of people to appear and testify before Grand Juries *233to offer testimony. The actual experiences encountered by the prosecutor in the Attica investigation, revealed in volumes 2 and 3 of the Meyer Report, pinpoints the ephemeral nature of this consideration. In Matter of Scotti (53 AD2d 282, 288, supra), Justice Wither wrote: "The courts have not deemed that the policy of assuring prospective grand jury witnesses that their testimony will be kept secret (thus encouraging them to testify freely) requires a denial of the use of the minutes of grand jury testimony in the protection of the public interest. Indeed, the very nature of that testimony would reasonably lead the witnesses to anticipate some further use of it in the public interest. Thus, throughout the years, disclosure of grand jury testimony has been authorized in a broad range of public interest matters [citations omitted].”
The cases where courts have invaded the traditional secrecy of Grand Jury minutes are too numerous to set forth, nor is it necessary. Generally the person or body to whom inspection of Grand Jury minutes was allowed was an official investigating body or person directed to conduct an investigation but this too is not without exception. (See Matter of Quinn [Guion], 267 App Div 913, affd 293 NY 787.) When prosecutorial conduct is placed under a cloud, where charges of cover-up clearly places it, the need for invasion of Grand Jury secrecy is compelling (Matter of Crain, 139 Misc 799).
The Attica investigation conducted first by Robert E. Fischer and then Anthony Simonetti resulted in 42 indictments against 62 inmates containing 1,289 counts, many of which were trivial, and one indictment against one State trooper containing one count.
The faithful administration of the laws of the State in a just and evenhanded manner is clearly within the public interest. This interest cannot be served by conducting an investigation (by Judge Meyer) in a vacuum and then suppressing findings by a rigid allegiance to secrecy. If no wrongdoing was discovered, it is unfair to those who faithfully carried out their duties to remain in the penumbral region where they have been cast. If there was a disclosure of wrongdoing, an application of the rule of fundamental fairness (redaction of names and opportunity to those who may readily be identifiable to respond) is a sufficient safeguard to those who might claim harm from unfounded accusations. Attica was a tragic event which in one way or another has touched the lives of count*234less people, not the least of whom are the citizens of the State of New York. Attica-related matters have been before this court many times. There is no reason to believe we have seen the end. We should not, however, be deterred from recognizing that the public interest at stake in resolving the accusations made concerning the conduct of the investigation far outweighs any other competing interest, including the private interest of a few individuals. Likewise in the public interest is the contribution the total report may have for executive and legislative action to correct deficiencies in the ability to deal with certain matters which volumes 2 and 3 reveal.
The rather limited scope of a decision to release volumes 2 and 3 must be recognized. This would not authorize an opening up and publication of the entire body of evidence brought before the two Attica Grand Juries. Instead we would be confining ourselves to a very limited number of instances where certain Grand Jury proceedings are quoted verbatim and where other references are made to Grand Jury testimony as are contained in volumes 2 and 3 of the Meyer Report. Redaction of these matters as ordered by the court below and approved by the majority would in many instances reduce the report to an inane compilation of words and phrases and consign the entire Meyer investigation to a futile gesture.
Having read volumes 2 and 3 in camera and considered the various other cross appeals, I find that none rise to a level sufficient to mount a serious challenge to the public interest to be served by the release of the report.
I would modify the order appealed from and instead of redacting Grand Jury references, would require redaction of names contained in Grand Jury references of those persons about whom criticism might be inferred. The redacted volumes should then be made available to persons who, because of the uniqueness of their positions, may be readily identifiable so that they may file with the Governor’s office a rebuttal statement to be made public simultaneously with the release of the disputed volumes, if they so choose.
Schnepp and Callahan, JJ., concur with Simons, J. P.; Doerr, J., dissents and votes to modify the order and remit the matter, in an opinion.
Order affirmed, without costs.